MR. CHIEF JUSTICE HARRISON:
I stated my views herein when I dissented to the issuance of the alternative writ as follows:
This proceeding seeks to control the discretion of an administrative board.
Article IV, section 1 of our Constitution provides that the powers of the government of this state are divided into three distinct departments, the legislative, executive, and judicial. It further provides that no person or collection of persons charged with the exercise of powers belonging to one department shall exercise any powers belonging to either of the others, except as otherwise expressly directed or permitted by the Constitution. I find no provision in our Constitution granting to *489this court supervision over administrative boards of the executive branch.
I do find a myriad of pronouncements by this court to the effect that it may not interfere with discretionary powers of administrative boards.
This court has also observed that the purpose of the constitutional provision is to constitute each department an exclusive trustee of the power vested in it, accountable only to the people for its faithful exercise, so each may act as a cheek on the other, and thus prevent tyranny and oppression which would result from lodging all power in the hands of one body.
This court has stated that whenever a particular executive duty requires the exercise of political or administrative discretion it has deemed itself without power to interfere, whether such discretion was wisely exercised or not.
By reason of the provisions of our Constitution and the many precedents existing in the opinions of this court, I deem this matter to be one over which our court has no jurisdiction, and I therefore do not concur in the issuance of this order.